DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2017135068 (JP2017). Regarding claim 1, JP2017 discloses a connector, comprising: an inner housing 11, a wire 73 being pulled out to outside from the inner housing, the inner housing being connected to a mating housing 80; and, a vibration transmitting member 37,40 including a mating contact portion capable of coming into contact with the mating housing, wherein: the vibration transmitting member includes a wire fixing portion 43, the wire being fixed to the wire fixing portion, and is capable of transmitting vibration from the wire fixing portion to the mating housing from the mating contact portion,  the vibration transmitting member includes an outer housing  40 having the mating contact portion and configured to cover the inner housing 11 and a cover member 38 having the wire fixing portion and configured to cover most of the outer housing and the wire, and the inner housing is allowed to relatively move with respect to the vibration transmitting member.
Regarding claim 4, the outer housing is facing the mating housing across a first clearance and facing the inner housing across a second clearance larger than the first clearance (see figs 9 and 10).
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 2, the inner housing includes a lock piece, a lock projection of the vibration transmitting member being lockable to the lock piece, and a clearance for allowing the inner housing to relatively move with respect to the vibration transmitting member is provided between the lock projection and the lock piece.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Briggitte R. Hammond whose telephone number is (571)272-2006.  The examiner can normally be reached on Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/BRIGGITTE R. HAMMOND/Primary Examiner, Art Unit 2833